Citation Nr: 0417093	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  04-00 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for nonservice-connected disability pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant claims that he had World War II service with 
the U.S. Armed Forces in the Philippines.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a July 2003 determination by the Manila Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The Board has 
granted the appellant's June 2004 motion to advance the case 
on the Board's docket (AOD) due to advanced age.  

Pursuant to a request from the appellant, an RO hearing was 
scheduled in January 2004, but he failed to appear for the 
hearing.  He has not shown good cause for his failure to 
report, nor has he submitted a request to reschedule the 
hearing.  Accordingly, his request for an RO hearing is 
deemed withdrawn. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  In Quartuccio v. Principi, 16 
Vet. App. 183 (2002) the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  

It appears the appellant has had ample VCAA notice.  By the 
July 2003 decision, the October 2003 Statement of the Case 
(SOC), and correspondence dated in February 2004, he was 
informed of the controlling law and regulations, as well as 
what evidence was of record and what evidence was needed to 
establish entitlement to the benefit sought.  Furthermore, he 
was advised that to establish entitlement to VA benefits, it 
would first have to be shown that he had recognized active 
duty service.  While the VCAA does not require notice or 
assistance in developing a claim that cannot be substantiated 
because the benefit sought is not authorized by law or the 
claimant is ineligible under undisputed facts (See VAOGCPREC 
5-2004; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)), 
this case lacks some de minimis development, the absence of 
which may potentially prejudice the claimant.  

Although the appellant does not appear to be alleging service 
that is qualifying, the law and regulations specify that 
service is that certified by the service department.  
38 U.S.C.A. § 107, 38 C.F.R. §§ 3.41, 3.203.  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that Philippine servicemen are not eligible 
for veterans' benefits unless a United States Service 
Department documents or certifies their service.  Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Moreover, the 
Court has held that the Secretary has lawfully promulgated 
regulations making Service Department findings "binding on 
the VA for purposes of establishing service in the United 
States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  Here, the record reflects that the RO requested 
verification from the Service Department in October 2003; in 
a response received in January 2004, the National Personnel 
Records Center (NPRC) indicated that no service records were 
located for the appellant and requested further information 
to aid in the location of the appellant's records.  
Specifically, the NPRC requested that the RO furnish names of 
the appellant's next-of-kin, living and deceased.  Although 
this request was forwarded to the appellant in February 2004, 
he did not respond to the RO's query.  However, as the 
appellant may be able to provide information sufficient for 
NPRC to verify his service, the RO should again attempt to 
obtain such information.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should request that the 
appellant provide information necessary 
to verify his military service with the 
Service Department.  Specifically, per 
the NPRC's January 2004 Request for 
Additional Information, the RO should 
request that the appellant provide the 
names of all of his next-of-kin, living 
and deceased.  

2.  The RO should then obtain Service 
Department certification as to the active 
service or nonservice of the appellant.  

2.  When the development requested above 
is completed, the RO should readjudicate 
the matter on appeal.  If the benefit 
sought remains denied, the RO should 
issue an appropriate Supplemental SOC and 
provide the appellant and his 
representative the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant until he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


